DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 4, 23, and 24 are objected to because of the following informalities:
Claim 3 should be amended to recite, “wherein the inner sidewall [[are]] is positioned about the central axis.”
Claim 4 is objected to due to dependency upon an objected-to claim.
Claims 23 and 24 should each be amended to recite “body each include a diameter.”

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–6, 8–16, and 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US Pub. 2017/0305640) in view of Ayres (US Pub. 2017/0173769) and Harrison (GB 2485436 A).
Claim 1: Thompson discloses a container (100) for holding drinking fluids, the container comprising:
an outer element (240) having an outer base (244) and an outer sidewall (246) collectively defining an outer cavity (248), the outer sidewall extending around a central axis (212); and
an inner element (200) having an inner base (204) and an inner sidewall (206) collectively defining an inner cavity (208), the inner element being coupled to the outer element (via 278) and disposed within the outer cavity (see fig. 2) and sized in relation to the outer element such that a gap (280) extends between the inner element and the outer element, the inner sidewall being configured to define a first diameter adjacent the inner base (see 204 in fig. 2) and a second diameter spaced from the inner base that is less than the first diameter (220).
Thompson does not disclose its container being usable with a diffuser cartridge, nor a retaining wall coupled to the inner base and engageable with the diffuser cartridge.
However, Ayres discloses its container (10) being usable with a diffuser cartridge (24), and a retaining wall (30) coupled to an inner base (18) and engageable with the diffuser cartridge (para. 18).
It would have been obvious to one of ordinary skill in the art to add the retaining wall of Ayres to the inner base of Thompson to allow a user to enhance the quality of fluid within the container (abstract of Ayres).
Thompson does not disclose a portion of the outer sidewall being externally threaded, nor at least a portion of the inner sidewall overlapping with the portion of the outer sidewall that is externally threaded, such that an axis perpendicular to the central axis intersects both the inner sidewall and the portion of the outer sidewall that is externally threaded.
However, Harrison discloses a similar container (fig. 7) with a portion of an outer sidewall (16) being externally threaded (see thread 10 (not labeled) at the top of 16), where at least a portion of an inner sidewall (14) overlaps with the portion of the outer sidewall that is externally threaded (see the tops of 14 and 16 in fig. 7), such that an axis perpendicular to the central axis intersects both the inner sidewall and the portion of the outer sidewall that is externally threaded (ibid.).
One of ordinary skill in the art would have recognized that Harrison’s configuration voids the need for the attachment flange 300 of Ayres, since Harrison simply welds 14 and 16 at the top of neck 4 (pg. 8, last full paragraph), and would have replaced Thompson’s inner element threading with Harrison’s outer element threading for that reason.
Claim 2: Thompson discloses that the outer sidewall is of a third diameter adjacent the outer base (see 244 in fig. 2) and is of a fourth diameter at a midsection thereof spaced from the outer base (260), the fourth diameter being less than the third diameter (see fig. 2).
Claim 3: Thompson discloses that the inner sidewall is positioned about a central axis (212), the distance between the outer sidewall and the inner sidewall varying within different cross sections taken perpendicular to the central axis (see fig. 2).
Claim 4: Thompson discloses that the outer sidewall and the inner sidewall are configured such that the gap defines a first area in a first cross section taken perpendicular to the central axis adjacent the inner base (see 204 in fig. 2) and a second area in a second cross section taken perpendicular to the central axis spaced from the inner base (see above 204 in fig. 2)
Thompson does not disclose the first area being less than the second area.
However, it would have been obvious to one of ordinary skill in the art to render the first area less than the second area to allow the inner container to be insertable into the outer container when a rigid material is used to construct the containers.
Claim 5: Thompson discloses that the outer sidewall includes an external concave configuration (see 246 in fig. 2).
Claim 6: Thompson discloses that the inner sidewall includes an internal convex configuration (see 206 in fig. 2).
Claim 8: Thompson discloses that the inner base is separated from the outer base (see 204 and 244 in fig. 2), such that a portion of the gap extends therebetween (ibid.).
Claim 9: Modified as per claim 1 above, Ayres discloses that the retaining wall is cylindrical (see 30 in fig. 2).
Claim 10: Modified as per claim 1 above, Ayres discloses that the at least a portion of the retaining wall is immovably coupled to the inner base (ascertainable from 30 and 18 in fig. 2) and is spaced from the inner sidewall (see 30 and 16 in fig. 2).

Claim 11: Thompson discloses a container (100) for holding drinking fluids, the container comprising:
an outer element (240) having an outer base (244) and an outer sidewall (246) collectively defining an outer cavity (248); and
an inner element (200) having an inner base (204) and an inner sidewall (206) collectively defining an inner cavity (208), the inner element being coupled to the outer element (via 278) and disposed within the outer cavity (see fig. 2) and sized in relation to the outer element such that a gap (280) extends between the inner sidewall and the outer element and between the inner base and the outer element (fig. 2), the inner sidewall being configured to define a first diameter adjacent the inner base (see 204 in fig. 2) and a second diameter spaced from the inner base that is less than the first diameter (220).
Thompson does not disclose a retaining wall coupled to the inner base; and a diffuser cartridge releasably engageable with the retaining wall.
However, Ayres discloses a retaining wall (30) coupled to an inner base (18); and a diffuser cartridge (24) releasably engageable with the retaining wall (para. 38, “engage”).
It would have been obvious to one of ordinary skill in the art to add the retaining wall of Ayres to the inner base of Thompson to allow a user to enhance the quality of fluid within the container (abstract of Ayres).
Thompson does not disclose a portion of its outer sidewall being externally threaded.
However, Harrison discloses a similar container (fig. 7) with a portion of an outer sidewall (16) being externally threaded (see thread 10 (not labeled) at the top of 16).
One of ordinary skill in the art would have recognized that Harrison’s configuration voids the need for the attachment flange 300 of Ayres, since Harrison simply welds 14 and 16 at the top of neck 4 (pg. 8, last full paragraph), and would have replaced Thompson’s inner element threading with Harrison’s outer element threading for that reason.
Claim 12: Thompson discloses that the outer sidewall is of a third diameter adjacent the outer base (see 244 in fig. 2) and is of a fourth diameter at a midsection thereof spaced from the outer base (260), the fourth diameter being less than the third diameter (see fig. 2).
Claim 13: Thompson discloses that the outer sidewall and the inner sidewall are configured such that the gap defines a first area in a first cross section taken perpendicular to the central axis adjacent the inner base (see 204 in fig. 2) and a second area in a second cross section taken perpendicular to the central axis spaced from the inner base (see above 204 in fig. 2)
Thompson does not disclose the first area being less than the second area.
However, it would have been obvious to one of ordinary skill in the art to render the first area less than the second area to allow the inner container to be insertable into the outer container when a rigid material is used to construct the containers.
Claim 14: Thompson discloses that the outer sidewall and the inner sidewall are positioned about a central axis (212), the distance between the outer sidewall and the inner sidewall varying within different cross sections taken perpendicular to the central axis (see fig. 2).
Claim 15: Thompson discloses that the outer sidewall includes an external concave configuration (see 246 in fig. 2).
Claim 16: Thompson discloses that the inner sidewall includes an internal convex configuration (see 206 in fig. 2).
Claim 18: Modified as per claim 11 above, Ayres discloses that the at least a portion of the retaining wall is immovably coupled to the inner base (ascertainable from 30 and 18 in fig. 2) and is spaced from the inner sidewall (see 30 and 16 in fig. 2).
Claim 19: Thompson discloses that the inner base is separated from the outer base (see 204 and 244 in fig. 2), such that a portion of the gap extends therebetween (ibid.).

Claim 20: Thompson discloses a method of forming a container (100), the method comprising the steps of:
inserting an inner element (200) into an outer sidewall (246), the inner element having an inner base (204) and an inner sidewall (206) collectively defining an inner cavity (208), the inner sidewall being configured to define a first diameter adjacent the inner base (see 204 in fig. 2) and a second diameter spaced from the inner base that is less than the first diameter (220);
connecting the inner element to the outer sidewall (via 278), the inner sidewall and the outer sidewall being configured such that a gap (280) extends between the inner sidewall and the outer sidewall when the inner element is connected to the outer element (see fig. 2); and
connecting an outer base (244) to the outer sidewall (246).
Thompson does not disclose its container being for use with a diffuser cartridge, or a retaining wall being coupled to the inner base and positioned within the inner cavity, the retaining wall being engageable with the diffuser cartridge.
However, Ayres discloses a container (10) being configured for use with a diffuser cartridge (24), and a retaining wall (30) coupled to an inner base (18) and positioned within an inner cavity (see fig. 2), the retaining wall being engageable with the diffuser cartridge (para. 38, “engage”).
It would have been obvious to one of ordinary skill in the art to add the retaining wall of Ayres to the inner base of Thompson to allow a user to enhance the quality of fluid within the container (abstract of Ayres).
Thompson does not disclose its outer sidewall having an externally threaded portion.
However, Harrison discloses a similar container (fig. 7) with an outer sidewall (16) having an externally threaded portion (see thread 10 (not labeled) at the top of 16).
One of ordinary skill in the art would have recognized that Harrison’s configuration voids the need for the attachment flange 300 of Ayres, since Harrison simply welds 14 and 16 at the top of neck 4 (pg. 8, last full paragraph), and would have replaced Thompson’s inner element threading with Harrison’s outer element threading for that reason.

Claims 21–24 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Harrison.
Claim 21: Thompson discloses a fluid container (100) comprising:
an outer body (240) having an opening (250), a closed base (244) and a sidewall (246) disposed between the opening and base (see fig. 2);
an inner body (200) having an opening (210), a closed base (204) and sidewall (206) disposed between the opening and base (see fig. 2) forming an inner volume for fluid storage therein (208);
wherein the sidewall of the outer body and the sidewall of the inner body are positioned about a central axis (212);
wherein the inner body has an upper portion (216), a lower portion (228) and an intermediate portion (222), said intermediate portion having a cross sectional area -17-perpendicular to the central axis (220) which is less than a cross sectional area perpendicular to the central axis of the upper portion (214) and a cross sectional area perpendicular to the central axis of the lower portion (226); and
wherein the inner body opening is interconnected to the outer body opening (via 278) and the inner body is disposed within the outer body (fig. 2) and said inner and outer bodies form a void therebetween (280).
Thompson does not disclose the sidewall of the outer body having an externally threaded portion adjacent the opening.
However, Harrison discloses a similar container (fig. 7) with an outer body (16) having an externally threaded portion adjacent an opening (see thread 10 (not labeled) at the top of 16).
One of ordinary skill in the art would have recognized that Harrison’s configuration voids the need for the attachment flange 300 of Ayres, since Harrison simply welds 14 and 16 at the top of neck 4 (pg. 8, last full paragraph), and would have replaced Thompson’s inner element threading with Harrison’s outer element threading for that reason.
Claim 22: Thompson discloses that the outer body has an upper portion (256), a lower portion (268) and an intermediate portion (262), said intermediate portion having a cross sectional area perpendicular to the central axis (260) which is less than a cross sectional area perpendicular to the central axis of the upper portion (254) and a cross sectional area perpendicular to the central axis of the lower portion (266).
Claim 23: Thompson discloses that the inner cross sectional areas include a diameter (fairly suggested at least in para. 65, “diameters”).
Commentary: The Office interprets the “diameter” limitation to mean that the cross sectional areas are circular.
Claim 24: Thompson discloses that the outer cross sectional areas include a diameter (fairly suggested at least in para. 65, “diameters”).

Claims 7, 17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Ayres and Harrison as applied to claims 1 and 11, and Thompson view of Harrison as applied to claim 21 above, each further in view of Tolman et al. (US Pub. 2017/0259983).
Thompson does not disclose that the gap is of a fluid pressure having a magnitude of less than atmospheric pressure, or that the void is evacuated.
However, Tolman discloses a similar container (100) with a gap or void (126) that is of a fluid pressure having a magnitude of less than atmospheric pressure or evacuated (para. 45, “vacuum”).
It would have been obvious to one of ordinary skill in the art to implement the vacuum taught by Tolman in the gap of Thompson to increase the insulation effect of the gap.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Harrison as applied to claim 21 above, and further in view of Fedusa et al. (US Pub. 2009/0321440).
Thompson does not disclose that said void is filled with a gas of low thermal activity.
However, Fedusa discloses a similar double walled container (title) with a void (16) is filled with a gas of low thermal activity (para. 49, “air”).
It would have been obvious to one of ordinary skill in the art to fill the void of Thompson with the air taught by Fedusa to increase the insulation effect of the gap.
Commentary: The Office recognizes the examples for a gas of low thermal activity from para. 24 of the submitted specification.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Harrison as applied to claim 21 above, and further in view of Ayres (US Pub. 2017/0173769).
Thompson does not disclose that a diffuser retention element is coupled to base of said inner body.
However, Ayres discloses a diffuser retention element (30) is coupled to base of said inner body (18).
It would have been obvious to one of ordinary skill in the art to add the retaining wall of Ayres to the inner base of Thompson to allow a user to enhance the quality of fluid within the container (abstract of Ayres).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, 20, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Rosbach (US Pub. 2013/0032564), Bai (CN 107380742 A), Mai et al. (CN 104150109 A), Turner (AU 2019100374 A4; highly relevant, but fails to antedate the application because of Applicant’s provisional application, and there being no WIPO document for the Australian priority date). 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J NORTON/Primary Examiner, Art Unit 3761